DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1 (claims 1-14) in the reply filed on 2/17/2022 is acknowledged.  

Information Disclosure Statement
The IDS submitted 2/25/2019 is acknowledged and has been considered.

Drawings
The drawings submitted 2/25/2019 are acknowledged and acceptable.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (U.S. Patent Application Publication 2020/0218288) in view of Speer et al. (U.S. Patent Application Publication 2008/0302916).

In regards to claim 1, Johnson et al (henceforth referred to as Johnson) disclose a remote controller for a vehicle comprising:

an actuator connected the at least one control element for controlling a position of the at least one control element when the vehicle is in an autonomous operations mode.  Johnson teaches using haptic signals in joysticks or other controllers to indicate to a user information about the remote or autonomously controlled vehicle, but fails to explicitly teach controlling a position of the control element.  However, various applications using remote or autonomously controlled devices using feedback to a joystick controller are known and Speer et al (henceforth referred to as Speer) teaches a remote and/or autonomous refueling system with joystick control where the joystick includes actuators that move the joystick based on received corresponding position signals from a controlled device (refueling boom).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide the haptic feedback in/on the Johnson joystick controller as actuator controlled movement of the joystick to mimic the UAV movement;
a processing system for receiving a first control signal from the vehicle indicative of a state of operation of the vehicle. Johnson teaches a data processor for receiving and processing control data from the UAV (pars. 293, 294);
wherein the processing system generates a second control signal to the actuator to cause the actuator to control a position of the control element such that it corresponds to and indicates the state of operation of the vehicle.  As modified, the processing 

In regards to claim 2, Johnson discloses that the vehicle comprises a rotorcraft.  The multi-rotor craft of Johnson constitutes a rotorcraft.

In regards to claim 3, Johnson discloses that the rotorcraft comprises a drone.  Johnson teaches a drone/UAV (par. 110).


In regards to claim 4, Johnson discloses that the at least one control element comprises a joystick (pars. 293,294).

In regards to claim 8, Johnson disclose a rotorcraft comprising: 
a flight control system comprising a remote-control control module and an autonomous flight module.  Johnson teaches an unmanned aerial vehicle (item 100) with flight control system that includes both remote and autonomous control; 
a remote controller for interacting with the flight control system.  A remote control mode/device (joystick, items 293/294);
the remote controller comprising: at least one control element for controlling operation of at least one aspect of the vehicle when the vehicle is in a remote-control mode.  Johnson teaches a joystick for controlling a UAV; 
Johnson teaches an actuator connected the at least one control element, but fails to explicitly teach the actuator for controlling a position of the at least one control element 
a processing system for receiving a first control signal from the vehicle indicative of a state of operation of the vehicle.  Johnson teaches a data processor for receiving and processing control data from the UAV (pars. 293, 294); 
wherein the processing system generates a second control signal to the actuator to cause the actuator to control a position of the control element to correspond to the state of operation of the vehicle.  As modified, the processing capacity of the Johnson system utilizes received UAV data before initiating haptic feedback to the remote controller joystick.

In regards to claim 9, Johnson discloses that the rotorcraft comprises a vertical takeoff and landing (“VTOL”) vehicle.  The drone of Johnson constitutes a vertical takeoff and landing aircraft.

In regards to claim 10, Johnson discloses that the rotorcraft comprises a drone.  Johnson teaches a drone/UAV (par. 110).

In regards to claim 11, Johnson discloses that the at least one control element comprises a joystick (pars. 293,294).


Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (U.S. Patent Application Publication 2020/0218288) in view of Speer et al. (U.S. Patent Application Publication 2008/0302916) as applied to claim 1 above, and further in view of Condon et al. (U.S. Patent 10,307,667).

In regards to claims 7 and 14, Johnson as modified by Speer disclose an actuator, but fails to explicitly teach that the actuator comprises at least one of a linear actuator, a servo, a hydraulic actuator, a pneumatic actuator, a stepper motor, and an electric solenoid.  However, Condon et al (henceforth referred to as Condon) teaches using a pneumatic or electric actuator in/on a UAV hand controller for controlled movement and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to utilize any of various actuator types in/on the Johnson joystick, including pneumatic or electric actuators as taught by Condon, to allow for versatility in design.



Claims 5, 6, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (U.S. Patent Application Publication 2020/0218288) in view of Speer et  as applied to claim 1 above, and further in view of Parazynski et al. (U.S. Patent Application Publication 2019/0042004).

In regards to claims 5, 6, 12 and 13 Johnson fails to disclose that the at least one control element comprises a switch or dial.  However, Parazynski et al (henceforth referred to as Parazynski) teaches a remote control device utilizing switches and dials (par. 24) and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to configure the remote control device of Johnson to include switches and/or dials as taught by Parazynski, since switches and dials are common and easy interfaces.

Summary/Conclusion
Claims 1-14 are rejected and claims 15-20 are withdrawn.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BENJAMIN P LEE/Primary Examiner, Art Unit 3641